



Exhibit 10.1
INDEMNIFICATION AGREEMENT




THIS INDEMNIFICATION AGREEMENT, dated as of the 21st day of February 2007
(this "Agreement"), is made by iSECUREtrac Corp., a Delaware corporation
(“iSECUREtrac") in favor of and for the benefit of AHK Leasing, LLC and its
principals (collectively, the "Indemnitee").
 
 
RECITALS


WHEREAS, iSECUREtrac entered into a contract with the State of New Jersey,
effective as of January 10, 2007, for tracking devices and more fully described
in said Contract #A67256—Tracking Devices: Sex Offender Monitoring Pilot
(the “Contract”); and
 
WHEREAS, the State of New Jersey required that iSECUREtrac deliver a $500,000
performance bond to secure iSECUREtrac’s performance under the Contract; and
 
WHEREAS, Indemnitee entered into a General Contract of Indemnity (the “Contract
of Indemnity”) in favor of Travelers Casualty and Surety Company of America
(“Travelers”) to facilitate delivery by Travelers of a performance bond in favor
of the State of New Jersey;
 
NOW, THEREFORE, in consideration of Indemnitee taking such action, iSECUREtrac
hereby agrees as follows:


1. Basic Indemnification Arrangement. iSECUREtrac will indemnify and hold
harmless Indemnitee, to the fullest extent permitted by applicable laws in
effect on the date hereof or as such laws may from time to time hereafter be
amended to increase the scope of such permitted indemnification, against all
loss, cost and expense (including attorneys’ fees) of whatever kind
(collectively, “Expenses”) relating to, resulting from or arising out of any
threatened, pending or completed claim, action, suit or proceeding relating to
Indemnitee’s obligations under the Contract of Indemnity (collectively, a
“Claim”).
 
2. Guaranty Fee. In consideration of Indemnitee entering into the Contract of
Indemnity, iSECUREtrac hereby agrees to pay Indemnitee a guaranty fee of
$10,000. iSECUREtrac further acknowledges that it is responsible for all
premiums and expenses relating to the Contract and performance bond.
 
3. Non-Exclusivity, Etc. The indemnification provided by this Agreement shall
not be deemed exclusive of any other rights to which Indemnitee may be entitled
by law or under any other agreement.

 
4

--------------------------------------------------------------------------------

 

4. No Duplication of Payments. iSECUREtrac will not be liable under this
Agreement to make any payment in connection with any indemnifiable loss made
against Indemnitee to the extent Indemnitee has otherwise actually received
payment (net of expenses incurred in connection therewith) under any insurance
policy or otherwise of the amounts otherwise indemnifiable hereunder.


5. Defense of Claims. Indemnitee shall promptly notify iSECUREtrac of any
third-party Claim which may result in an indemnifiable loss. The failure by
Indemnitee to notify iSECUREtrac of such Claim will not relieve iSECUREtrac from
any liability hereunder unless, and only to the extent that, iSECUREtrac did not
otherwise learn of the Claim and such failure results in forfeiture by
iSECUREtrac of material defenses, rights or insurance coverage. iSECUREtrac will
be entitled to participate in the defense of any Claim or to assume the defense
thereof, with counsel chosen by iSECUREtrac which shall be reasonably
satisfactory to Indemnitee. iSECUREtrac will not, without the prior written
consent of Indemnitee, effect any settlement of any threatened or pending Claim
which Indemnitee is or could have been a party unless such settlement solely
involves the payment of money and includes an unconditional release of
Indemnitee from all liability on any claims that are the subject matter of such
Claim.
 
6. Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by and construed in accordance with the
substantive laws of the State of Nebraska, without giving effect to the
principles of conflict of laws of such State.


[signature page follows]



 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, iSECUREtrac has executed this Agreement as of the date first
above written.





 
ISECURE TRAC CORP., a Delaware corporation
         
By: /s/ David G. Vana
 
Name: David G. Vana
 
Title: Chief Financial Officer



 
6

--------------------------------------------------------------------------------

 